Citation Nr: 1300677	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 until September 1989, and from January 1991 until July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

The Board previously addressed this issue in August 2011, at which point the case was remanded for further development and consideration.  As noted at that time, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the record indicates diagnoses of PTSD, adjustment disorder, anxiety, depression, alcohol abuse and cannabis abuse at various times.  As such, due to the discrepancies in diagnosis, the Board will consider the claim to be one for service connection for an acquired psychiatric disorder at this time.

As also previously noted, the Veteran requested a Board hearing at a local VA office in his May 2010 VA Form 9.  However, he then withdrew the request for a hearing in a written statement received in July 2010.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the prior Board remand, the Veteran has reported stressors or traumatic events related to his service in the Persian Gulf War from February 1991 to June 1991, including hearing a bomb go off very close to his tent and seeing many burning and disfigured bodies while driving to pick up prisoners and gas up vehicles.  He states that he was afraid for his life at times, and he has nightmares concerning these incidents.  The Board previously conceded these stressors as being related to hostile military or terrorist activity and are consistent with the circumstances of the Veteran's active duty service, pursuant to the relaxed requirements under 38 C.F.R. § 3.304(f), effective July 13, 2010.

There is no indication of any outstanding treatment records.  Rather, the Veteran only sought treatment at VA from April 2008 to July 2008, and he has denied any other treatment before, during, or after service.  Although he was afforded a VA examination in June 2011 to clarify his current diagnosis and obtain an etiology opinion, the record remains unclear as to these questions.  

In particular, the VA mental health examiner opined that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  This appears to be based on the fact that the examiner found only one, and not three or more, indications of persistent avoidance of stimuli associated with the reported trauma and numbing of general responsiveness (or Criterion C in the DSM-IV).  Rather, the examiner concluded that the only current diagnoses were alcohol abuse and cannabis abuse.  He opined that such disorders were less likely as not related to service, to include the reported stressors related to hostile military or terroristic activity.  The examiner concluded that there was most likely a genetic component to the Veteran's substance abuse, in that he reported family members who also abused alcohol.  

VA treatment records dated in April 2008 indicate diagnoses of PTSD, alcohol and cannabis abuse or dependence, and depression not otherwise specified (NOS).  However, a July 2008 VA treatment record then indicates that the Veteran reported some intrusive symptoms, but not a full range of PTSD symptoms.  The appropriate diagnosis appeared to be adjustment disorder rather than PTSD, although the current substance abuse made diagnostic certainty difficult.  The diagnoses were prolonged adjustment/depression and anxiety, and cannabis abuse, continuous use.  The provider discussed with the Veteran that alcohol can increase depressive symptoms and cannabis can increase anxiety.

During treatment and at his VA examination, the Veteran denied behavioral problems or use of drugs or alcohol prior to his service in the Persian Gulf.  He further stated that he began using drugs and alcohol and having behavioral problems, including DUIs and arrest for drug possession, after that period of service.  The Veteran states that has had problems for years since Desert Storm/Shield but that he tried to handle them on his own.  He further states that he sought treatment in 2008 when a friend who works for VA urged him to do so.

The June 2011 VA examiner found that the evidence did not support a diagnosis of PTSD under the DSM-IV criteria, and the only current disorders were alcohol and cannabis abuse.  However, previous records also indicated diagnoses including prolonged adjustment disorder, as opposed to PTSD.  In this regard service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, it is necessary to determine if, based on the evidence of record, any chronic acquired psychiatric disorder other than PTSD has existed at any time during the appeal period, and if so, the etiology of such disorder must be identified.

Further, in furnishing a negative opinion, the examiner in August 2011 does not appear to have considered the Veteran's reports of the timing of his symptoms, which he is competent to describe.  Specifically, it does not appear that the Veteran's contentions of not using drugs prior to service were taken into account.  Therefore, the VA examination is inadequate and a new examination is necessary.

Disability resulting from alcohol or drug abuse generally cannot be service-connected because it is willful misconduct.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303(c)(3)&(d) (2012).  Similarly, VA's General Counsel has stated that, for claims filed after October 31, 1990, direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for all VA benefits.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Service connection is precluded (1) for primary alcohol or drug abuse disabilities and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol or drug abuse.  However, service connection may be granted for substance abuse as secondary to a service-connected disability, unless the disability is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376-78 (Fed. Cir. 2001).

In light of the foregoing, the Veteran should be afforded a new VA examination, with a different examiner, upon remand.  The examiner should identify all acquired psychiatric disorders that were present during the course of the appeal and offer an opinion as to the etiology of each condition, to include on a direct or secondary basis, consistent with the above-summarized provisions.  Additionally, the Veteran should be notified as to the evidence and information required to establish service connection for substance abuse on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection on a secondary basis for substance abuse, and allow an appropriate time for response.

2.  Thereafter, schedule the Veteran for a VA examination with a different examiner than the individual who conducted the June 2011 examination to determine the nature and etiology of any current acquired psychiatric disorder.  The claims folder should be made available to the examiner for review, and such review should be noted in the report.  All indicated tests and studies should be conducted.  The examiner should respond to the following, after interview of the Veteran and review of all lay and medical evidence of record:

(a)  Identify all diagnoses of acquired psychiatric disorder that have been present during the course of the appeal, or since April 2008.  In particular, the examiner should indicate whether prolonged adjustment disorder or clinical depression was present at any point, to include as indicated in the July 2008 VA treatment record.  

(b)  For each diagnosed disorder that has been present during the appeal, whether or not it is currently present, offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) related to the Veteran's active service, to include the conceded stressors related to hostile military or terrorist activity.  

(i)  If PTSD is diagnosed, the examiner should specifically identify the stressor upon which such diagnosis is predicated.

(ii)  If alcohol abuse or cannabis abuse is diagnosed, the examiner should state whether such disorder is at least as likely as not a symptom of, or was caused or aggravated by, another diagnosed acquired psychiatric disorder that is found to be related to active service.

The examiner should provide a full rationale or explanation for each requested opinion.  All lay and medical evidence should be considered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why a response would be speculative. 

3.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  All theories of service connection, as well as the holding of McClain, should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the case is returned to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

